Citation Nr: 0518729	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  00-22 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for  plantar fasciitis 
(claimed as a left foot disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1945 to November 1946, appealed those decisions to BVA, and 
the case was referred to the Board for appellate review.  The 
Board remanded the case in November 2003 for further 
development and to allow for the initial consideration of 
additional evidence by the RO.  The development was completed 
by the Appeals Management Center, and the case was returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's plantar fasciitis of the left foot is 
etiologically or causally related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, plantar 
fasciitis of the left foot was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the September 1999 
and January 2000 rating decisions, as well as the July 2000 
Statement of the Case and the December 2001 and October 2004 
Supplemental Statements of the Case issued in connection with 
the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reason his claim was denied.  In addition, letters were sent 
to the veteran in May 2001 and March 2004 that specifically 
informed him of the substance of the VCAA.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the May 2001 
and March 2004 letters essentially satisfied the notice 
requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's separation examination has been obtained and 
associated with the claims file, as were his private medical 
records.  The veteran was also afforded VA examinations in 
December 1998 and May 2003, and he was provided the 
opportunity to testify at a February 2000 hearing at the RO 
and at a July 2002 hearing before the Board.  

The Board acknowledges that attempts to obtain the veteran's 
complete service medical records were unsuccessful.  These 
records are presumed destroyed by the fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973.  
Even prior to the enactment of the Veterans Claims Assistance 
Act of 2000, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).   This heightened 
duty to assist includes the obligation to search for 
alternate methods of proving service connection.  Therefore, 
the RO sent a letter to the veteran in February 1999 
requesting that he complete a NA Form 13055, Request for 
Information to Reconstruct Medical Data.  The veteran 
completed and returned the enclosed form indicating that he 
had received treatment for his left foot during the winter of 
1945 and 1946 at a base hospital at Camp McCoy in Wisconsin.  
However, the veteran's records were requested twice without 
any success.  The veteran also indicated in a November 1999 
letter that he did not have any copies of his treatment 
records.  Additionally, the Board notes that the records of 
the Surgeon General's Office (SGO) only cover the years from 
1942 to 1945 and from 1950 to 1954. See VA Adjudication 
Procedures Manual M21-1, Part III, Chapter 4, Para. 4.22.  
Accordingly, the Board finds that the VA has done everything 
reasonably possible to assist the veteran in reconstructing 
his service medical records.  The veteran and his 
representative have not made the Board aware of any 
additional, relevant evidence that should be obtained prior 
to appellate review.  In fact, the veteran and his 
representative indicated at the July 2002 hearing before the 
Board that the record was complete.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements as they relate to the 
veteran's claim for service connection for plantar fasciitis 
of the left foot is not prejudicial to the veteran by virtue 
of the Board's granting the benefit sought on appeal by its 
decision this date, as discussed below.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board therefore finds 
that disposition of the appellant's claim is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
November 1945 to November 1946.  His separation examination 
found his feet to be normal, and there no musculoskeletal 
defects noted.

Private medical records dated from January 1996 to July 1998 
document the veteran's complaints and treatment for a left 
foot disorder.  He was seen in January 1996 at which time he 
stated that he had left foot pain since his military service, 
and it was noted that there was no history of trauma.  
Following a physical examination, he was diagnosed with 
tendonitis, muscle soreness, and pes planus.  The veteran was 
later seen in March 1998 at which time he was assessed as 
having tendonitis and possible arthritis.  He returned in 
July 1998 with complaints of discomfort over the dorso-
lateral aspect of his left foot despite his orthoses.  He 
once again told his treating physician that he had had this 
problem since his military service.  In this regard, he 
reported having fallen through ice into cold water and noted 
that he continued marching the rest of the day.  He indicated 
that a medic later made a wedge in his boot in an attempt to 
his relieve his foot pain.

The veteran was afforded a VA examination in December 1998 at 
which time he complained of having pain on the side of his 
left foot with occasional swelling.  He claimed that his left 
boot went through ice in 1945 and that he continued to walk 
for the rest of the day.  A wedge was later inserted in his 
left shoe in 1946.  He noted that he wore a shoe insert that 
he had bought off the shelf until January 1998 and that he 
was subsequently provided custom shoe inserts in January or 
February 1998.   A physical examination was performed, and x-
rays were obtained, which were negative.  He was diagnosed 
with left lateral foot pain of an idiopathic etiology.

Private medical records dated from July 1999 to August 1999 
indicate that the veteran was diagnosed with plantar 
fibromatosis.

In a November 1999 letter, the veteran stated that he had 
never experienced left foot pain until his injury in service.  
He indicated that the injury had occurred while he was in 
training during the winter of 1945 to 1946 and that he 
received treatment, which included the rebuilding of his 
boots to relieve his foot pain.  The veteran also claimed 
that he did not report having such pain at the time of his 
separation examination because he did not want anything to 
interfere with his discharge.  He further related that at the 
time of his separation more than a year had passed since his 
injury and that the acute discomfort had resolved, which gave 
him no reason to believe his foot would cause him problems 
many years later.  

In December 1999, Mark S. Reiter, M.D. indicated that the 
veteran had been diagnosed with severe plantar fasciitis that 
likely began with initial arch sprain in service, as he had 
required an orthotic in his military boots at that time.

Dale A. Laning, M.D. submitted a letter in January 2000 in 
which he indicated that the veteran had related an incident 
during his military service that could very possibly be 
related to the foot complaint for which he had been seen.  In 
this regard, Dr. Laning stated that the veteran had told him 
that his foot went through the ice and under water 
necessitating that he march in a cold, wet boot all day.  The 
veteran also reported having been treated with a wedge in his 
boot for the purpose of helping him walk correctly.  Dr. 
Laning commented that either the injury of going through the 
ice or the compensatory gait of marching in a cold, wet boot 
could have caused the orthopedic problem necessitating the 
wedge to the sole of his boot and may be related to the 
condition for which he was now being treated after years of 
being on his feet.

In his February 2000 hearing testimony before a hearing 
officer at the RO, the veteran reiterated his contention that 
he had sustained an injury during service between December 
1945 and February 1946.  More specifically, he claimed that 
he was training at Camp McCoy in Wisconsin when his left foot 
fell through ice and soaked his boot in which he walked 
around for the rest of the day.  He stated that he sought 
treatment with a physician in the orthopedic section of a 
base hospital.  The physician gave him a note to take to the 
quartermaster who then removed the soles of his boots and GI 
shoes and inserted a wedge.  The veteran also testified that 
he did not seek treatment for his foot during the remainder 
of his military service, nor did he seek treatment following 
his separation until December 1995.  

A man who had served with the veteran submitted a statement 
in March 2000 in which he recalled the veteran experiencing 
excruciating pain in his foot.  

In a March 2000 statement, the veteran referred to the lay 
statement submitted by a man who had served with him and 
noted that that fellow serviceman had seen him during the 
summer of 1946, which was six to eight months after his 
injury.  

Private medical records dated from July 2000 to December 2000 
indicate that the veteran was being treated for left foot 
pain, which had been diagnosed as plantar fasciitis.  It was 
also noted that new orthotics had been requested.

In his September 2000 VA Form 9, the veteran reiterated his 
contention that he did not have any left foot pain prior to 
his injury in service and claimed that he experienced pain 
off and on since that time.  He also stated that his pain 
developed into a more serious problem in the 1990s and that 
Dr. Laning had prescribed him custom orthotics, which 
relieved his pain in a manner similar to that of the wedge 
placed in his boots during service.  

In September 2000, the fellow serviceman who had previously 
submitted a lay statement on behalf of the veteran sent 
another letter in which he recalled the veteran walking into 
the barracks with pain in his foot.  He also stated that the 
veteran had shown him how his shoes had been altered.

Private medical records dated from November 2000 to October 
2003 document the veteran as having been treated for and 
diagnosed with plantar fasciitis.

In a September 2001 statement, the veteran reiterated many of 
his contentions and indicated that the man who had previously 
submitted two lay statements on his behalf had seen him in 
the barracks sometime between February and May 1946.

In his July 2002 hearing testimony before the Board, the 
veteran reiterated his contention that he injured his left 
foot while running across a frozen area.  In this regard, he 
claimed that his left foot went through the ice and that his 
boot and sock were soaked.  He also noted that he may have 
adjusted his gait while marching in his cold, wet boot during 
the remainder of the day.  The veteran further stated that 
prior to that incident he had never experienced discomfort 
while walking, and he testified that he did not seek 
treatment for 50 years following his separation from service 
because he did not consider his problem serious enough, 
especially when compared to a combat wound.

The veteran was afforded a VA examination in May 2003 at 
which time which he reported having injured his left foot 
during his military service.  He indicated that he had 
continued performing his daily activities following the 
injury, but that his left foot became very painful.  He 
sought treatment the next day and was given orthotics to 
relieve the pain, which he used on a daily basis for the 
reminder of his service.  The veteran told the examiner that 
he did not report having left foot pain at the time of his 
separation examination because it did not hurt him then.  
Instead, he only experienced pain at that time when he went 
on long walks and rest relieved such pain.  Following a 
physical examination, the examiner diagnosed the veteran with 
chronic left foot pain secondary to a sprained left ankle, 
and he opined that it was unlikely that the veteran's 
condition was related to an injury in service.

Law and Analysis

The veteran contends that he is entitled to service 
connection for plantar fasciitis.  More specifically, he 
claims that he currently has plantar fasciitis that is 
related to an injury he sustained during his military 
service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to service connection for 
plantar fasciitis of the left foot.  Because the veteran's 
complete service medical records are unavailable for review, 
the Board must base its decision on other available evidence.  
Although the veteran's separation examination found his feet 
to be normal and did not note any musculoskeletal defects, 
the Board also observes that a man who had served with the 
veteran submitted lay statements in March 2000 and September 
2000.  In these statements, the fellow serviceman recalled 
the veteran experiencing left foot pain for which his shoes 
were altered.  While lay witnesses are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In addition, the Board notes that the veteran's 
private medical records document him as having a current 
diagnosis of plantar fasciitis for which he has been 
prescribed orthotics.

Further, the Board notes that there are medical opinions 
associated with the claims file that pertain to the etiology 
of the veteran's current left foot disorder.  However, these 
medical opinions are conflicting.  In this regard, the May 
2003 VA examiner diagnosed the veteran with chronic left foot 
pain secondary to a sprained left ankle and specifically 
opined that it was unlikely that the veteran's condition was 
related to an injury in service.  On the other hand, there 
are numerous competent treatment records that clearly show 
findings related to and a diagnosis of plantar fasciitis of 
the left foot.  Further, there are two letters submitted by 
private physicians indicating that the veteran's current left 
foot disorder may be related to his military service.  In 
particular, Dr. Reiter indicated in December 1999 that the 
veteran had been diagnosed with severe plantar fasciitis that 
likely began in service, and in a January 2000 letter, Dr. 
Laning noted that the veteran had a related an incident 
during his military service that could very possibly be 
related to the foot complaint for which he had been seen.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate these statements and opinions are of approximately 
equal probative value and persuasiveness.  Because there is 
at least an approximate balance of positive and negative 
evidence regarding the issue at hand, the Board finds that 
the evidence raises at least a reasonable doubt as to whether 
the veteran's current plantar fasciitis was incurred in 
service. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).

To the extent that there is any reasonable doubt as to 
whether the veteran currently has plantar fasciitis of the 
left foot is related to his military service, that doubt will 
be resolved in the veteran's favor.  Accordingly, the Board 
concludes that service connection for plantar fasciitis of 
the left foot is warranted.


ORDER

Service connection for plantar fasciitis of the left foot is 
granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


